Case: 3:20-cv-00176-bbc Document #: 8 Filed: 06/04/20 Page 1 of 2

UNITED STATES COURT OF APPEALS Us
7th CIRCUIT REC EM Cin...
UW 9 VE put
James W. Knipfer, 4 Uy p
Petitioner pro se, Ny
Vv. Case No. 20-cv—bbc

State of Wisconsin,

Attorney General.

MOTION FOR LEAVE TO PROCEED |
UNDER SPECIAL CIRCUMSTANCES

I, James W. Knipfer, am seeking permission tp proceed in this
Court because of the unique situation I find myself in.

In the instant case at issue, the Trial Court, then the
Appellate Court, then the Wisconsin Supreme Court, then the
Western District Federal Court, all failed to recognize the
7th Circuit's Supervisory Powers and Authority. Then Judge
Crabb maliciously barred me from seeking a"COA" Certificate
of Appealability in this Court, before I even attempted to
ask for one,

I cannot proceed soley as a "Friend To The Court" because
I would then be in-elgible for any relief. My case is the Poster
Child for disrespecting the 7th Circuit Court.

I am, of course, not submitting the RECORD with this Motion.
I am offering an abbreviated synopsis of what occured:

I raised a JUDICIAL MISCONDUCT issue in the Trial Court. This
Motion was denied at first because the Court did not think it
had Jurisdiction. I filed a second Motion (citing 7th Circuit
case law and mandates, that clearly invoked Jurisdiction upon
that Court) along with a full and clear explanation of why
the Trial Court had Jurisdiction over the matter. That Motion
was denied for a very confusing, strange and unusual reason,

I appealed and the Appellate Court denied review, stating,
Case: 3:20-cv-00176-bbc Document #: 8 Filed: 06/04/20 Page 2 of 2

"...we are reviewing too much of the record...", (even though

I pointed out that the matter would be resolved by reading only
one page of the entire record!) The Wisconsin Supreme Court
simply missed the "JURISDICTIONAL BOAT" and denied review.

Next, I timely filed for Habeas Relief in the Western District
Federal Court. Judge Crabb wrote to me and asked some questions
and she made several unusual comments in her letter. I promptly
responded and a few days later I recieved her dismissal. Clearly
Judge Crabb could not fathom the Mandates set forth by the 7th
Circuit case Law and Directives. Then Judge Crabb went on to say
that, "I cannot seek a COA in the 7th Circuit!" Dated 5-19-20

This is the short version, as I stated earlier. I assert
that a great TRAVESTY OF JUSTICE has occured, and <I am being
denied the very Constitutional Protections I originally

complained of. No Court has resolved the Jurisdiction Issue,

WHEREFORE: I am respectfully seeking permission to proceed

in this Court as both a Friend to the Court and an Appellant
harmed by this JUDICIAL BLASPHEME against the 7th Circuit's
SUPERVISORY POWERS and AUTHORITY, a truly SPECIAL CIRCUMSTANCE,

May 25th, 2020 Leos Ld. Kanepth,
(james W. Knipfer

Petitioner pro se

I swear under penalty of perjury that the above is true and correct
to the best of my knowledge and based on my reading of the record.
